Citation Nr: 0101528	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-23 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1963 to March 1964 and from February 1969 to 
June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico which denied the veteran's claim of 
entitlement to service connection for PTSD.


REMAND

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).  The veteran claims 
entitlement to service connection for PTSD, which he argues, 
was caused by his Vietnam experience, to include 
participation in combat activities, while in service.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Cohen v. 
Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The claims folder contains a diagnosis of PTSD offered by a 
medical professional in November 1998.  The Board notes that 
the diagnosis of record appears to be related to traumatic 
events in Vietnam as reported by the veteran to the examining 
professional.

Service records currently associated with the claims folder 
reflect that the veteran's military occupational specialties 
(MOS) included dispatcher, recovery specialist and recovery 
vehicle operator and that he served on active duty in Vietnam 
from November 1969 to June 1970.  The service records do not 
indicate that he participated in combat.

As noted above, VA's duty to assist includes making 
reasonable efforts to obtain records that are relevant to the 
veteran's claim.  In the case of records from another Federal 
department or agency, VA's efforts to obtain those records 
will continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) [to be codified at 
38 U.S.C. § 5103A].  

In an effort to assist the veteran in the development of his 
claim for PTSD, the RO issued a letter to the veteran in June 
1999 requesting that he provide a list of the specific 
stressors that led to his claimed PTSD.  He was further asked 
to provide specific dates and places for the events 
specified, and to provide the names, ranks, and units of any 
personnel that were involved with these events.  The Board 
notes that the veteran has provided some additional 
information in the form of oral and written statements to the 
RO.  More specifically, the veteran indicated he participated 
in the 11th Campaign; was present at various firebases 
including Camp Carol, Alpha One, and Tomahawk; and reported 
an encounter with the enemy in January 1970.   According to 
his testimony, in January 1970, enemy soldiers fired upon 
him.  The veteran reported having returned fire and being hit 
in the right foot.  He further alleges that his wound was 
dressed in the field and that he failed to report said injury 
because at the time he believed it to be insignificant.  The 
record is silent as to whether the RO submitted this 
additional information to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to assist in researching 
their records.  

While this case is in remand status, the veteran should again 
be asked to provide specific dates and places for the events 
specified, and to provide the names, ranks, units and any 
other clarifying information as to the identity of 
individuals involved, particularly the names of the 
individuals he testified were present and/or involved in the 
incident in January 1970.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
[to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107] are fully 
complied with and satisfied.   

2.  The RO should request from the 
veteran that he submit additional 
corroborating evidence of his claimed 
stressors.  The veteran should be advised 
that meaningful research of his stressors 
will require him to provide the "who, 
what, where and when" of each stressor.  
In particular, the veteran should be 
requested to provide the name, rank, 
unit, and any other clarifying 
information as to the identity of any 
individuals involved in the alleged 
stressful events.  The veteran should 
also be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because, without such details, an 
adequate search for verifying information 
cannot be conducted.

3.  Following the receipt of the 
requested information, the RO should 
review the file and prepare a summary of 
all of the veteran's claimed stressors.  
This summary together with a copy of the 
DD 214, a copy of this remand, and all 
associated documents should be sent to 
the USASCRUR.  That agency should be 
asked to provide any information that 
might corroborate the veteran's alleged 
stressors. 

4.  The RO should then prepare a report 
detailing the nature of any stressors 
that it has determined are established by 
the record.  In particular, the RO should 
make a specific finding of fact as to 
whether the veteran was engaged in combat 
in Vietnam.  If the veteran is found to 
have engaged in combat with the enemy, 
the provisions of 38 U.S.C.A. § 1154(b) 
are to be applied.  If the veteran is not 
found to have engaged in combat, the RO 
should make specific findings as to 
whether the claimed stressors occurred.  
This report is then to be added to the 
claims folder.

5.  If, and only if, any stressor is 
verified, the RO should then schedule the 
veteran for a comprehensive VA 
psychiatric examination.  The veteran's 
claims folder and a copy of this remand 
must be provided to the examiner for 
review prior to the examination.  The 
examiner should identify any psychiatric 
disorders that are present and express an 
opinion as to whether each disorder is at 
least as likely as not related to the 
veteran's service.  If the examiner 
believes that PTSD is an appropriate 
diagnosis, the examiner must specify the 
stressors responsible.  In determining 
whether or not the veteran has PTSD due 
to an in-service stressor, only the 
history specifically verified by the RO 
may be relied upon.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder.

6.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD. If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that any 
examination requested is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examination could result in the denial of his 
claim.  38 C.F.R. §  3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




